Title: To James Madison from William C. Webb, 22 November 1790
From: Webb, William C.
To: Madison, James


Dear Sir.
22 N’ber 1790
You will be pleasd to excuse me in Troubling with my Long unhappey Chase I have had in North Carolina, Respecting the 44 Cattle the Comersary to General Gates’s Armey bought of Anthony Deering Being mine and Conyers Whites, the said purchacer promist to pay for the said Cattle he bought the 10th. August 1780 within three Weeks, at the price of 400 £ pr. head, which amounts too 17600 £, on the failing of the said Morgan Brown the purchacer to pay the Money to bargin, put it off from time to time, and on the 12th. of November gave a Rect. for the 44 Cattle; in 1785 I went to No. Carolina to see about it, I sent it to that Assembley but they Could do Nothing with it, I went to the Assembley in 1786, then I was Advisd to bring sute Agt. the said Brown; I Did so, and this October at Hillsborough we Come to a hearing, and Brown Being Considerd as a Purchaceing Commersary to the said Armey, the Judges thought him not Liable but the Contenant. So was Cast in my sute, which you will see in the papers I gave Col. Monroe, who I have Made Acquainted with the Case as well as I Could, and has promist to Acquaint you with my Case, and do the best he Can; I have bin put to much Trouble and expence by the bad Advice the Assembley of No. Carolina gave. I have Attended two Assembleys at Cross Creek, and the District Courts to the Number of 152 Days Riding 4600 Miles and at the expence of 44 £–5s. 10d. Virginia Money besides the Cost of sute 17 £–8–4 Carolina Money. Col. Monroe Reather Doubts my being Aloud any thing for Costs, tho the Assembley put me on at first on the Rong way. So not to be Teadious, pray do every thing as is wright in the Case, and should be glad to hear, hoping Congress will Order me paid with Interest from the Day of purchace which was the 10 Augt. 1780: if I am paid in money you and Col Monroe will no what to do with it and how to Contrive it to me, if in a Certificate please to write me how they sell and wh⟨en⟩ I Can Draw on it, Please to excuse my freedom in Troubling you with this expencive business and Remain Sir yr. Very Hble Servant
William C. Webb
NB The Clark of the District Court of Hillsborough has made a Mistake in Copeying the Virdit. Insted of writing it 17600, he has wrote it 17060, your father Derected me to sight to you that Omition in the Clarks Return by Order of the Court.
W. W.
